Citation Nr: 0630637	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-43 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUE

Whether the appellant is entitled to reimbursement from 
accrued amounts due a deceased beneficiary, for payment of 
the veteran's final illness and burial expenses.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The appellant and her cousin



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.  He died in May 2003.  The appellant is his niece.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision of the RO that denied the 
appellant's request for reimbursement from accrued amounts 
due a deceased beneficiary, for payment of the veteran's 
final illness and burial expenses.

In February 2006, the appellant testified during a hearing 
before the undersigned at the RO.



FINDING OF FACT

There was a valid marriage between the veteran and L.P.H. in 
California, and no evidence of a legal separation or 
dissolution of that marriage; continuous cohabitation is not 
a factor.  



CONCLUSION OF LAW

The claim for reimbursement from accrued amounts due a 
deceased beneficiary, for payment of the veteran's final 
illness and burial expenses is without legal merit.  
38 U.S.C.A. § 103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1000, 3.1003 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).

There is no outstanding evidence, and this case does not turn 
on a medical question for which an opinion would be 
necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim for reimbursement from accrued amounts due a 
deceased beneficiary, for payment of the veteran's final 
illness and burial expenses.  Hence, the duties to notify and 
assist imposed by the VCAA are not applicable to the claim.  
Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

The basic facts are not in dispute.  

The veteran died in May 2003.  He had been living alone for 
many years in an apartment in San Francisco, California.  

On an employee retirement application in July 1990, the 
veteran indicated that he was unmarried.  

On his claim for VA pension in May 2001, the veteran 
indicated that he had been married three times and was 
divorced.  

The appellant, who is the veteran's niece, assisted in caring 
for the veteran during his final illness and paid for his 
funeral expenses of $3,610.96.  

Following the veteran's death, the appellant and her cousin 
returned several checks to VA that were never cashed by the 
veteran, totalling approximately $2,737.

In August 2003, the RO awarded the appellant $300 for funeral 
costs and $300 for cemetery/plot costs.  The appellant then 
filed an application for reimbursement from accrued amounts 
due a deceased beneficiary, for total payment of the 
veteran's burial expenses. 

In September 2003, VA received a certified copy of a 
Certificate of Registry of Marriage, reflecting that the 
veteran and L.P.H. were joined in marriage in accordance with 
the laws of the state of California on September [redacted], 1971.  
The certificate reflects that this was the veteran's third 
marriage, and that his last marriage had ended by divorce in 
1966.

In January 2004, the veteran's daughter, D.L., sent a letter 
to VA, indicating that L.P.H. had not lived with the veteran 
for the last 28 years; that the couple had separated in the 
mid-1970's after a few years of marriage; and that L.P.H. had 
moved to the state of Washington, and had neither seen nor 
helped care for the veteran during his final two-year 
illness.  

At the hearing before the undersigned, the veteran's daughter 
testified that the veteran and L.P.H. had ben separated since 
1978.

The appellant contends that L.P.H. does not qualify as a 
surviving spouse because she did not live with the veteran 
continuously from the date of marriage to the date of death, 
that she abandoned the marriage, and that she had not paid 
for any expenses of his final illness or burial.  

The appellant also contends that the veteran had put several 
checks aside to help pay his funeral expenses.

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, will upon the 
death of such person, be paid as follows:

      (1) Upon the death of a veteran to the living person 
first listed as follows:
(i) his or her spouse; (ii) his or her children (in 
equal shares); (iii) his or her dependent parents (in 
equal shares) or the surviving parent.

(2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.

(3) Upon the death of a child, to the surviving children 
of the veteran entitled to death pension, compensation, 
or dependency and indemnity compensation.

(4) In all other cases, only so much of the accrued 
benefit may be paid as may be necessary to reimburse the 
person who bore the expense of last sickness or burial 
of the veteran.
38 C.F.R. § 3.1000(a) (2006).

In the event that a payee dies prior to negotiating a check, 
the check shall be returned to the issuing office and 
canceled. 38 C.F.R. § 3.1003 (2006). The amount represented 
by the returned check, or any amount recovered following 
improper negotiation of the check, shall be payable to the 
living person or persons in the order of precedence listed in 
38 C.F.R. § 3.1000(a)(1) through (4), except that the total 
amount payable shall not include any payment for the month in 
which the payee died (see 38 C.F.R. § 3.500(g)), and payments 
to persons described in 3.1000(a)(4) shall be limited to the 
amount necessary to reimburse such persons for the expenses 
of last sickness and/or burial. 38 C.F.R. § 3.1003(a) (2006).

For purposes of entitlement to accrued benefits, the term 
"spouse" means the surviving spouse of the veteran, whose 
marriage meets the requirements of 38 C.F.R. § 3.1(j) or 
38 C.F.R. § 3.52.  

Where the marriage meets the requirements of 38 C.F.R. 
§ 3.1(j), date of marriage and continuous cohabitation are 
not factors.  38 C.F.R. § 3.1000(d) (2006).

A valid marriage is one which is valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 C.F.R. § 3.1(j) (2006).

In this case, there was a valid marriage between the veteran 
and L.P.H. in California, and there is no evidence of a legal 
separation or dissolution of that marriage.  Under 38 C.F.R. 
§§ 3.1000(a), 3.1003(a), L.P.H., as spouse, is first in order 
of precedence for entitlement to accrued benefits, to include 
the amounts payable from returned checks.  Continuous 
cohabitation is not a factor.  38 C.F.R. § 3.1000(d).

At her hearing, the appellant's representative argued that 
this is not a claim for accrued benefits, but simply to 
checks which were provided prior to the veteran's death.  The 
representative acknowledged, however, that appellant was 
claiming benefits based on the order of payment listed in the 
law and regulations on accrued benefits.  Moreover, an 
accrued benefit includes one that the veteran was entitled to 
at the time of death under existing decisions.  38 U.S.C.A. 
§ 5121(a) (West 2002 & Supp. 2006).  There is no legal 
provision for payment of veteran's uncashed checks, other 
than on the basis of accrued benefits.  Accordingly, the 
appeal is governed by the laws and regulations governing the 
payment of accrued benefits.

As the law is dispositive of the appellant's claim for 
reimbursement from accrued amounts due a deceased 
beneficiary, for payment of the veteran's final illness and 
burial expenses, the claim must be denied for lack of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Reimbursement from accrued amounts due a deceased 
beneficiary, for payment of the veteran's final illness and 
burial is denied. 

____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


